Opinion by
Hoppman, J.,
On October 9, 1967, appellant was eonvicted by a jury of burglary, armed robbery and indecent assault. On February 26, 1969, he was sentenced on Bill No. 1188 to two-and-one-haif to five years. Sentences on *396Bill Nos. 1189 and 1190 were suspended. Subsequently, on March 19, 1969, the suspended sentence on Bill No. 1190 was revoked and a sentence of five to ten years imposed. The sentence was increased apparently because the court had an incorrect impression of the amount of backtime which appellant had remaining to be served at the time of sentencing.
In Commonwealth v. Silverman, 442 Pa. 211, 275 A. 2d 308 (1971), our Supreme Court held that the modification of a sentence imposed on a criminal defendant which increased the sentence constitutes double jeopardy. This prohibition against double jeopardy was given retroactive application in Commonwealth v. Richbourg, 442 Pa. 147, 275 A. 2d 345 (1971).
In the instant case, appellant's sentence on Bill No. 1190 was clearly modified and increased. Therefore, the sentence of March 19,1969 is vacated, and the original suspension of sentence on the bill is reinstated.
Wright, P. J., dissents.